Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This Final Office Action is in response Applicant communication filled on 02/24/2022
	Claims 1-4, 7-14, 17 and 19-20 have been amended.
	Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Objection to Claims 3,13 in previous act is maintained pending Applicant’s amendment.
112 (b) rejections in the previous act are withdrawn.  
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
	Applicant’s 02/24/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
	Due to similarity of the constructions of Applicant’s 101 arguments at Remarks 02/24/2022 to the 101 arguments of Remarks 06/14/2021 and Remarks 11/12/2021, Examiner reincorporates herein all his findings and rationales at Final Act 08/12/2021 and Non-Final act 11/24/2021. With respect to the newly amended features the Examiner elaborates his findings as follows:   
Argument A. 1. (Step 2A prong one) Applicant again argues at Remarks 02/24/2022 p.11-p.14 ¶2 that abstract Idea identified by the Office does not correspond to the limitations of amended independent Claims 1 and 11. Applicant’s again requests at Remarks 02/24/2022 p.13 last ¶ to show how a human performs the claimed limitation.
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive. Examiner first points to MPEP 2106.04 A. 1. to submit that the claims as amended still recite or at a minimum describe or set forth the abstract idea. While the terms set forth and described are thus both equated with recite, their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. Here, the claims were found directed to “Certain Methods of Organizing human Activities” through “Mathematical Relationships” expressed in words. Non-Final Act 03/12/2021 p.6 last ¶-p.7 ¶2, Final Act 08/12/2021 p.16 ¶4 to p.18, and Non-Final Act p.18 ¶5 to p.20 ¶2 reincorporated herein. 
	Also, Examiner again clarifies that the test as to whether the claims are directed to “Mental Processes” [MPEP 210604(a)(2) III] is different than that “Certain Methods of Organizing Human Activities” [MPEP 210604(a)(2) II]. This is important since “Certain Methods of Organizing Human Activities” does not necessarily require a showing of how a human performs the claimed limitation.
	Remarks 02/24/2022 p.14 ¶ 1 further points to the newly amended limitations falling outside the abstract idea. Examiner again responds by pointing to MPEP 2106.05(a)(2) II which states that certain activity between a person and a computer may fall within the abstract grouping of “Certain Methods of Organizing Human Activity”. This this reflected here in the argued “facilitating displaying, using the one or more processors and via the network adapter, a map comprising a route for the combination picklist and the more than two picklists, as merged and swapped, to a picker on a mobile electronic device of the picker” at Remarks 02/24/2022 p.14 ¶1. 	Such “displaying” limitation is reminiscent to controlling timing of display of acquired content, displaying the content, and acquiring an updated version of previously-acquired content when the information source updates its content, found abstract in Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018) and cited by MPEP 2106.04(a)(2) II C. The “using the processor(s) and via the network adapter” for “facilitating displaying” will be more granularly investigated in subsequent steps. For now given the analysis above, it is reasoned that the claims still recite, or at minimum describe or set forth the abstract idea per Step 2A prong one. 

Argument B. 1. (Step 2A prong two) Applicant argues at Remarks 02/24/2022 p.15 ¶ 2 to p.18 ¶ 3 that independent Claims 1,11 as amended contain additional elements that reflect an improvement in the functioning of a computer.
	Examiner responds that here, the argued improvement is at best an improvement in abstract idea itself, and thus far remote from an improved user interface for electronic devices that displays application summary of unlaunched applications as in “Core Wireless” [cited by MPEP 2106.05(a) I and raised by Applicant at Remarks 11/12/2021 at p.16 ¶ 3-¶4 and now at Remarks 02/24/2022 p.16 ¶2-p.17 ¶1] or the technological self-referential database storage of “Enfish” [cited by MPEP 2106.05(a) I and raised by Applicant at Remarks 11/12/2021 p.15 ¶2 and now at Remarks 02/24/2022 p.15 last ¶] or the generating of a security profile that identifies both hostile and potentially hostile operations to protect the user against both previously unknown viruses & obfuscated code of “Finjan” [cited by MPEP 2106.05(a) I and raised by Applicant at Remarks 11/12/2021  p.15 ¶ 3 to p.16 ¶2 and now at Remarks 02/24/2022 p.16 ¶2, ¶4, p.17 ¶3] or the elimination or reduction of delay in conventional systems by alternating between polling and sending inquiry messages by the primary / based station of “Unilock” [raise by Applicant at Remarks 11/12/2021 p.16 last ¶ - p.17 ¶1 and Remarks 02/24/2022 p.17 ¶1].  
	Indeed, in this instant case, the argued claims 1, 11, merely narrow or refine the abstract idea to merely include operation by a computer does not preclude the claims from reciting, setting forth or describing the abstract idea. This is argued at Remarks 02/24/2022 p.17 ¶2 as “facilitating displaying, using the processor(s) and via the network adapter, a map comprising a route for the combination picklist and the more than two picklists, as merged and swapped, to a picker on a mobile electronic device of the picker”. According to MPEP 2106.05(f)(2), these represent mere forms of using tools [here “using processor(s) and via network adapter”] to apply the abstract idea [here “facilitating displaying”]. For example, MPEP 2106.05(f)(2) cites “Alice Corp. Pty. Ltd V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)” and “Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” to state that a commonplace business method or mathematical algorithm being applied on a general-purpose computer does not integrate the abstract idea into a practical application. More specifically, MPEP 2106.05(f)(2) cites Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) to state that requiring use of computer components to tailor information [here “map”] and provide it to the user on a generic computer [here “facilitating displaying”] does not integrate the abstract idea into a practical application. Examiner once again reminds Applicant that an “improvement in the judicial exception itself” [here “Certain Methods of Organizing Human activities”] “is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [here “merging would decrease a cost of the first picklist of the more than two picklists”], those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here “Certain methods of organizing human activity”] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015”, again undelaying the difference between improvement to entrepreneurial goal objective [here “the merging would decrease a cost of the first picklist of the more than two picklists”], versus improvement to actual technology, further supported by MPEP 2106.04.
	Accordingly, Examiner submits that the argued additional computer elements implementing the argued functions still fall short of integrating the abstract idea into a practical application [Step 2A prong two] to render the claims patent eligible.  
Argument B.2 (Step 2A prong two). Applicant argues at Remarks 02/24/2022 p.18 last ¶ to p.21 ¶3 that amended independent Claims 1, 11 contain additional elements that reflect an improvement to other technology or technical field.
	Examiner resubmits that here, the argued improvement is at best an improvement in abstract idea itself, as argued by Applicant at Remarks 11/12/2021 p.20 ¶4 and now at Remarks 02/24/2022 p.20 last ¶ as automated picklist. Examiner thus reincorporates same findings above.
	Examiner further points to MPEP 2106.05(a), which in addition to MPEP 2106.05(f), corroborates that mere automation of an abstract concept does not necessarily integrate it into a practical application. Such “automation” can also be viewed from the prism of narrowing abstract idea to a field of use or technological environment which again does not integrate it into a practical application. MPEP 2106.05(h). Also, the same MPEP 2106.05(h)1 states that limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis [here “facilitating displaying”, “a map” “comprising a route for the combination picklist and the more than two picklists, as merged and swapped, to a picker on a mobile electronic device of the picker” as cited at Remarks 02/24/2022 p.21 ¶1] to data related to a technological environment or field of use [here “using processor(s) and via network adapter” as cited at Remarks 02/24/2022 p.21 ¶1] also does not integrate the abstract idea into a practical application. Alternatively, when tested under MPEP 2106.05(f)(2) such “facilitating displaying” can once again be viewed as a form of tailoring info [here “map”] and provide it to user on a generic computer2 [here “facilitating displaying”] which similarly does not integrate the abstract idea into a practical application.
	Hence, the argued improvement is at best an argument for improving in the abstract idea itself, which is far removed from the automatic lip synchronization and facial expression animation of “McRO” [cited by MPEP 2106.05(a) II and raised at Remarks 11/12/2021 p.19 ¶1 and now at Remarks 02/24/2022 p.20 ¶3] or the configuration of inertial sensors and use of raw data from the sensors of “Thales” [cited by MPEP 2106.05(a) II, raised by Applicant Remarks 11/12/2021 p.19 ¶3 and now at Remarks 02/24/2022 p.20 ¶3], or thermocoupling of rubber molding press of “Diehr” [cited by MPEP 2106.05(a) II & raised by Applicant at Remarks 11/12/2021 p.19 ¶2 and Remarks 02/24/2022 p.20 last two ¶]. Indeed, MPEP 2106.05(a) cites “Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)” to clearly state that the judicial exception alone cannot provide the improvement, and thus does not integrate the abstract idea into a practical application. 

	
Argument B. 3 (Step 2A prong two) Amended Independent claims 1, 11 contain additional elements that applies and/or uses the judicial exception in some other meaningful way at Remarks 11/12/2021 p.22, now Remarks 02/24/2022 p.21 last ¶ - p.22 ¶3. Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive  pointing to MPEP 2106.05(e) which states that when considering an argument directed toward other meaningful limitations MPEP2106.05(a)-(d) are pertinent. 
	Examiner again follows such guidance and points to MPEP 2106.05(f) and MPEP test, where Examiner found the use of “processor(s) and via the network adapter” for “facilitating displaying, a map comprising a route for the combination picklist and the more than two picklists, as merged and swapped, to a picker on a mobile electronic device of the picker” was applying the already identified abstract idea. Alternatively, per MPEP 2106.05(h) and MPEP test, where Examiner the use of “one or more processors and via the network adapter” was found a mere attempt at narrowing the abstract idea to a field of use or technological environment. Neither of these integrate the abstract idea into a practical application.
Argument C.1 (Step 2B).  Amended Independent Claims 1, 11 add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, as argued at Remarks 11/12/2021 p.23 ¶ 4-p.24 ¶2, now Remarks 02/24/2022 p.23 ¶3-p.24 ¶1.    
- AND -
Argument C. 2 (Step 2B). The Patent Office has not met its Burden to Show that Amended Independent Claims 1 and 11 are well-Understood, routine, or conventional as argued at Remarks 11/12/2021 p.24 ¶4 - p.26 ¶2 and now at Remarks 02/24/2022 p.24 ¶2 - p.25.    
   Examiner submits that the well-understood, routine, and conventional activity MPEP 2106.05(d) is merely one of several options of MPEP 2106.05 (a) through (h) in testing whether the additional elements recite significantly more. Examiner tested and now similarly tests the additional elements above and still finds that they merely apply the abstract idea [MPEP 2106.05(f)] and/or narrow the abstract idea to a technological environment or field of use [MPEP 2106.05(h)].
	Examiner points again to Non-Final Act 03/12/2021 p.11 ¶1 and Non-Final Act 11/24/2021 p.23 ¶1 which stated: Assuming arguendo that additional evidence would be required at Step 2B to demonstrate that the additional elements are well understood, routine and conventional, Examiner would point to Applicant own Original Disclosure per 
	MPEP 2106.05(d) I. 2.a:
	* Original Specification ¶ [0018] 1st sentence recites at a high level of generality: “For simplicity and clarity of illustration, the drawing figures illustrate the general manner of construction, and descriptions and details of well-known features and techniques may be omitted to avoid unnecessarily obscuring the present disclosure”. Similarly:
	* Original Specification ¶ [0036] 1st sentence recites: “Returning now to FIG. 1, although many other components of computer system 100 are not shown, such components and their interconnection are well known to those of ordinary skill in the art”,
	* Original Specification ¶ [0113] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”. 
	* Original Specification mid-¶ [0029] generically exemplifying the display as a monitor and 	* Original Specification ¶ [0034] disclosing network adapter 224 at high level of generality.
- Additionally or alternatively per –
	MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions: 
* electronically extracting data3 and arranging a hierarchy of groups, sorting information4 	[argued here at Remarks 02/24/2022 p.25 last ¶ “facilitating displaying, using processor(s) and via network adapter a map comprising a route for the combination picklist and the more than two picklists, as merged and swapped, to a picker on a mobile electronic device of the picker”].

Argument D. Applicant argues at Remarks 11/23/2021 p.26 ¶3-¶4 and now Remarks 02/24/2022 p.26 that dependent Claims 2-10 and 12-20 are allowable. 
	Examiner fully considered Applicant argument, respectfully disagrees finding it unpersuasive. Examiner once again clarifies that allowability is precluded by rejections such as 35 USC 112(a) and 35 USC 101. Examiner redirects Applicant to MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”.
Accordingly, Examiner concludes that the claims still recite, describe or set forth the abstract exception (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). The claims are thus believed to be ineligible.
-------------------------------------------------------------------------------------------------------------------------------
Objections
	Claims 3,13 are dependent and still recite “second remainder” & “third remainder”.
	Claims 1, 11 are their parent independent claims and have been previously amended to strikethrough “a first remainder” from their limitations.
	Claims 3, 13 are accordingly interpreted and recommended to be amended to recite, among others: “first remainder” & “second remainder”.
Clarification and/or correction is/are required.
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) or at least describe or set forth the abstract idea as follows except where strikethrough: 
	“…(independent Claim 1) / “ (independent Claim 11)
	* “receiving, , one or more orders placed on ; 
	* “dividing, , the one or more orders into more than two picklists”;
“
		* “selecting a first picklist of the more than two picklists”; “and” 
		* “merging the first picklist of the more than two picklists with at least a portion of a second picklist of the more than two picklists when the merging would decrease a cost of the first picklist of the more than two picklists”; 
	“executing, , a randomized tote local search loop comprising”: 
	  * “selecting two random picklists of the more than two picklists, as merged”; “and” 
             * “swapping totes of the two random picklists of the more than two picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; 
	“executing, 
             	 * selecting a shortest picklist of the more than two picklists, as merged and swapped”; “and”
             	 * “combining the shortest picklist with at least one picklist of the more than two picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist of the more than two picklists results in a savings of cost”; “and” 
		* “facilitating displaying, 
a map comprising a route for the combination picklist and the more than two one picklists, as merged and swapped, to a picker .
(independent Claims 1, 11)
  	“wherein selecting the first picklist of the more than two picklists comprises”: 
          * “calculating a respective cost for each picklist of the more than two picklists”; “and”     
           * “ordering a list of the more than two picklists from least cost to greatest cost”
(dependent Claims 2, 12)
“” (dependent Claim 3) 
	* “repeating merging the first picklist of the more than two picklists, as merged, with one or more additional lists until the cost of the first picklist of the more than two picklist, as 
repeatedly merged, is increased”; 
	* “after the cost of the first picklist of the more than two picklists, as merged, is increased, unmerging a last merger of the first picklist of the more than two picklists”; 
	* “initializing a new list of the more than two picklists using a second remainder of the more than two picklists, wherein the second remainder of the more than two picklists comprises the more than two picklists excluding the first picklist of the more than two picklists, as merged”; 
	* “ordering the new list of the more than two picklists from least cost to greatest cost” “and”
	* “merging a new first picklist of the new list with the more than two or more picklists
 in a third remainder of picklists of the more than two picklists when the merging the new first picklist of the new list would decrease a cost of the new first picklist of the new list,
wherein the third remainder of the more than two picklists comprises the two or more picklists excluding the first picklist of the more than two picklists, as merged, and the new first picklist of the new list”                                                     (dependent Claims 3, 13)
	“”                                                       (dependent Claim 4): 
	* “randomly selecting a first random picklist of the two random picklists”; “and” 	* “randomly selecting a second random picklist of the two random picklists, wherein”: 
		** “a first randomness of a first selection of the first random picklist is weighted towards selecting a most expensive picklist of the more than two picklists, as merged”; “and” 
		** “a second randomness of a second selection of the second random picklist is not weighted”                                                  (dependent Claims 4, 14)
	* “wherein swapping the totes of the two random picklists comprises: performing a two-way swap”                                                       (dependent Claims 5, 15)
	* “wherein swapping the totes of the two random picklists comprises: performing a one-way swap”                                                        (dependent Claims 6, 16)
	* “wherein the shortest picklist of the more than two picklists comprises a last picklist leftover after performing a one-way swap when swapping the totes of the two random picklists of the more than two picklists”                             (dependent Claims 7, 17)
      “ (dependent Claim 8): 
	* “when the swapping would not decrease the cost of the at least one picklist of the two random picklists, repeating (1) selecting respective additional two random picklists and (2) swapping totes of the respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease a cost of at least one respective picklist of the respective additional two random picklists”
                                   (dependent Claims 8, 18)
	* “wherein selecting the shortest picklist of the more than two picklists, as merged and swapped, occurs only when all business constraints have been met for each picklist of the more than two picklists, as merged and swapped”     (dependent Claims 9, 19)
         “ (dependent Claim 10): 
	* “before facilitating displaying the map, repeating previously performed steps until no more reduction in cost can be achieved for the combination picklist”  (dependent Claims 10, 20)
-------------------------------------------------------------------------------------------------------------------------------
	Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
	Here the claims recite fundamental economic practices, commercial interactions /managing interactions following instructions and rules of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)II] implementable through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I].    
        Examiner first points to MPEP 2106.04(a)(2) II A to submit that the term fundamental is not used in the sense of necessarily being old or well-known because, for example, a new method of price optimization was found to be a fundamental economic concept5.
	Here, such abstract management of fundamental economic practices, commercial interactions following instructions and rules of abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)(2) II] is implemented through “Mathematical Relationships” expressed in words [MPEP 2106.04 (a)(2) I] such as: “update min trolley loop” “combining shortest picklist” at independent Claims 1,11 further implementing the management of the respective economic practices and commercial interactions as: “selecting 1st picklist”; “merging 1st picklist with a 2nd picklist  of the more than two picklists when merging would decrease a cost of 1st picklist”; “selecting two random picklists of the more than two picklists, as merged”; “and” “swapping totes of two random picklists of the more than two picklists, as merged, when swapping would decrease a cost of at least one picklist of two random picklists”; “selecting a shortest picklist of the more than two picklists, as merged and swapped”; “and” “combining shortest picklist with at least one picklist of the more than two picklists, as merged and swapped, wherein a combination picklist of shortest picklist and at least one picklist of the more than two picklists results in savings of cost”; “and” “facilitating displaying combination picklist and the more than two picklists, as merged and swapped, to a picker” at independent Claims 1, 11.
	Other evidence of abstract use “Mathematical Relationships” expressed in words to implement the abstract “Certain Methods of Organizing Human Activities” is found at  dependent Claims 2, 12 as “calculating respective cost for each picklist of the more than two picklists” and similarly found at dependent Claims 4, 14 as “randomly selecting 1st and 2nd random picklist of the two random picklists”; “1st randomness of 1st selection of 1st random picklist is weighted towards selecting most expensive picklist of the more than two picklists, as merged”; “and” “ 2nd randomness of a 2nd selection of 2nd random picklist is not weighted”.
	Moreover, such fundamental economic practice and management of commercial interactions are further narrowed at dependent Claims 5-6, 15-16 as “wherein swapping totes of the two random picklists comprises: performing two-way swap” / “one-way swap” and at dependent Claims 7, 17 as “wherein the shortest picklist of the more than two picklists comprises a last picklist leftover after performing a one-way swap when swapping the totes of the two random picklists of the more than two picklists” then further constrained at dependent Claims 8, 18 as “when the swapping would not decrease the cost of the at least one picklist of the two random picklists, repeating (1) selecting respective additional two random picklists and (2) swapping totes of the respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease a cost of at least one respective picklist of the respective additional two random picklists” and further considered at dependent Claims 9, 19 as “wherein selecting the shortest picklist of the more than two picklists, as merged and swapped, occurs only when all business constraints have been met for each picklist of the more than two picklists, as merged and swapped”.
	Finally the abstract steps are repeated or narrowed at dependent Claims 10, 20 as “before facilitating displaying the map, repeating previously performed steps until no more reduction in cost can be achieved for the combination picklist” and at dependent Claims 3, 13 as “repeating merging the first picklist of the more than two picklists, as merged, with additional list(s) of until the cost of the first picklists of the more than two picklists, as repeatedly merged, is increased”; “after the cost of the first picklist of the more than two, as merged, is increased, unmerging a last merger of the first picklist of the more than two picklist”; “initializing a new list of the more than two picklists using a second remainder of the more than two picklists, wherein the 2nd remainder of the more than two picklists comprises the more than two picklists excluding the first picklist of the more than two picklists, as merged”; “ordering the new list of the more than two picklists from least cost to greatest cost”; “and” “merging a new 1st picklist of the new list with the more than two picklists in 3rd remainder of picklists of the more than two picklists when the merging the new first picklist of the new list would decrease a cost of the new first picklist of the new list, wherein the third remainder of the more than two picklists comprises the more than two picklists excluding the first picklist of the more than two picklists, as merged, and the new first picklist of the new list”.
 	However, such repetitions, limiting or narrowing of the abstract idea does not render the claims any less abstract. For example, MPEP 2106.04 I cites Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 to state that claims directed to "narrow laws that may have limited applications" [were still] held ineligible. Similarly MPEP 2106.04 I cited “Flook, 437 U.S. at 589-90, 198 USPQ at 197” for a similar finding. A similar rationale is listed by MPEP 2106.04(a)(2)III. citing “Versata” to state that claims that determine a price [here “cost”], using organizational and product group hierarchies [here “first”, “random”, “shortest”  “picklists” and “swap[ed] totes”]. 
------------------------------------------------------------------------------------------------------------------------------ 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, per MPEP 2106.05(f)(2) applying a business method [revealed here at independent Claims 1, 11 as “picklist combination” for “shortest picklist” “results in savings of cost for cost savings”] through mathematical algorithm [here “update min trolley loop”] on a general-purpose computer [here “computing instructions are further configured to run on one or more processors and perform” at independent Claims 1,11, dependent Claims 3,8,10] does not integrate the abstract idea into a practical application. Another example of applying abstract idea is use of computer to store data6 [here “non-transitory computer-readable storage devices storing computing instructions” at independent Claim 1 and similarly phrased at independent Claim 11, and possibly the “greedy incremental batcher loop” of independent Claims 1, 11 read in light of Original Spec. ¶ [0102] 2nd sentence as a memory storage module] to store, and transmit / receive data [here “from” “electronic device(s) of one or more users” / “on a mobile electronic device of the picker”] and performing other economic tasks [identified above] as well as monitoring audit log data that is executed on a general-purpose computer7 [akin here to “executing an update min trolley loop comprising: selecting a shortest picklist of the more than two picklists, as merged and swapped”; “combining the shortest picklist with at least one picklist of the more than two picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; “facilitating displaying the combination picklist and the more than two picklists, as merged and swapped, to a picker” at independent Claims 1, 11].
	The same “apply it” rationale pertains to requiring use of software [here “computing instructions”] to tailor [here “select, merge, swap etc.] information [here “picklists”, “totes”] and provide it to user on a generic computer8 [here “facilitating displaying combination picklist and picklist(s) as merged and swapped to a picker” at independent Claims 1,11].
	Alternatively, per MPEP 2106.05(h), the narrowing the abstract idea [above] to a technological environment or field of use does not integrate the abstract idea into a practical application. One example is  specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [akin here to “executing an update min trolley loop comprising: selecting a shortest picklist of the picklist(s), as merged and swapped”; “and” “combining the shortest picklist with at least one picklist of the picklist(s), as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; “and” “facilitating displaying the combination picklist and the picklist(s), as merged and swapped, to a picker” at independent Claims 1, 11].
	 Another example is presented by MPEP 2106.05(h)9 as limiting the combination of collecting information [here “selecting 1st picklist of more than two picklists”; “selecting two random picklists of the more than two picklists”, “selecting a shortest picklist of the more than two picklists” at independent Claims 1, 11], analyzing [manipulating]  it [here “merging 1st picklist”, swapping totes of two random picklists of the more than two picklists”; “combining shortest picklist with at least one picklist of the picklist(s), as merged and swapped” at independent Claims 1, 11], and displaying certain results of collection & analysis [here “facilitating displaying combination picklist and the more than two picklists, as merged and swapped, to a picker” at independent Claims 1, 11] to a particular technological environment10 [here “computing instructions configured to run on the processor(s)” including “executing”: “greedy incremental batcher loop”, “randomized tote local search loop”, “update min trolley loop” at independent Claims 1,11]. 
	Dependent Claims 2-10, 12-20 further narrow the above combination of collecting information, analyzing information and displaying certain results of the collection and analysis, by random selection, swapping, repetitions etc. 
 	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Here 
MPEP 2106.05(d) I. 2.c: demonstrates the conventionality of the “greedy incremental batcher loop” by pointing to the following references:  
	* US 20210027169 A1 ¶ [0005] 1st-3rd sentences: “Existing solutions for incremental learning focus on learning in large batches, which is known as incremental batch learning. In incremental batch learning, a learner is given a large batch of data at each time-step, which is looped over until the batch has been learned. After looping through and learning a new batch of data, the agent is then evaluated”
	* US 20200034365 A1 ¶ [0125] 1st sentence: “The incremental batch update module 111, e.g. a conventional data synchronization tool, extracts modified rows from the database transaction log 604 of the source DBMS and applies those changes for each individual row in an incremental update process 130 to the target table”
	* US 20150178171 A1 ¶ [0034] last sentence: “As is further conventional during the time of the batch window, each incremental change to be applied to the backup data set is stored as a journal entry in a journal”.
	* US 5155827 A column 4 lines 55-59: “A batch loop subroutine, executed in block 33 by a conventional loop program such as disclosed at page 1036, PC Magazine DOS Power Tools, supra, checks at block 34 whether or not the executable file (FORMAT) is in one of the search paths defined in block 30”.
MPEP 2106.05(d) I. 2.a: Examiner points to the following citations in the Applicant’s own Original Disclosure with respect to the recited additional computer-based elements:
	* Original Specification ¶ [0018] 1st sentence recites at a high level of generality: “For simplicity and clarity of illustration, the drawing figures illustrate the general manner of construction, and descriptions and details of well-known features and techniques may be omitted to avoid unnecessarily obscuring the present disclosure”. Similarly:
	* Original Specification ¶ [0036] 1st sentence recites: “Returning now to FIG. 1, although many other components of computer system 100 are not shown, such components and their interconnection are well known to those of ordinary skill in the art”,
	* Original Specification ¶ [0040] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”, 
	* Original Specification ¶ [0092] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”
	* Original Specification ¶ [0101] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”,
	* Original Specification ¶ [0102] 2nd - 3rd sentences reciting at a high level of generality: “Memory storage module 1301 can be referred to as randomized greedy incremental batcher module 1301. In many embodiments, randomized greedy incremental batcher module 1301 can store computing instructions configured to run on one or more processing modules and perform one or more acts of method 700 (FIG. 7) (e.g., activity 701 (FIG. 7))”. 
	* Original Specification ¶ [0113] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”. 
	Conventionality of the loop execution is further corroborated by at least the following publications: 
	* US 6484161 B1 column 20 lines 1-11:conventional commands to include… loop Statements….
	* US 9773097 B2 column 13 lines 45-54: A plurality of objective functions for selection as predefined under Yokogawa proprietary:…3) a plurality of configuration parameters for application n generic algorithm and NM simplex methods to realize the
satisfied performance in terms of accurate optimal search and practical computation loading. For example as disclosed at Claims 21, 22 of US 9773097 B2 the randomly distributing the solutions, the loop search and the local search are performed using one or more processors;
	* US 20170372226 A1 ¶ [0058] 6th sentence: a generic implementation of Batcher's sort for shuffling the data as well as re-ordering input instances
	* US 7046685 B1 column 17 line 66 disclosing a conventional batcher sorter
- Additionally, or alternatively per -
MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions:
	* recording a customer’s order11 / gather statistics12 / electronic recordkeeping13  [here “from one or more user electronic devices of one or more users” “receiving one or more orders”, “selecting 1st picklist of picklist(s)”; “selecting two random picklists of the two or more picklist(s)”, “selecting a shortest picklist of the picklist(s)” at independent Claims 1, 11; “selecting the first picklist of the more than two picklists comprises” at dependent Claims 2, 12; “selecting 1st / 2nd  random picklist” at dependent Claims 4, 14; “selecting respective additional two random picklists” at dependent Claims 8, 18; “selecting the shortest picklist” dependent Claims 9, 19] followed by 
* electronically extracting data14 / sorting information15 [here “merging the first picklist of the more than two picklists with at least a portion of a second picklist of the more than two picklists  when the merging would decrease a cost of the first picklist of the more than two picklists”, “swapping totes of the two random picklists of the more than two picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; “combining the shortest picklist with at least one picklist of the more than two picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; at independent Claims 1,11; “ordering a list of more than two picklists from least cost to greatest cost” at dependent Claims 2, 12; “ordering the new list of the more than two picklists from least cost to greatest cost”; “and” “merging a new first picklist of the new list with more than two picklists in a third remainder of picklists of the more than two picklists when merging would decrease a cost of the new first picklist, wherein the third remainder of the more than two picklists comprises the more than two picklists excluding the first picklist, as merged, and the new first picklist” at dependent Claims 3,13: “performing two-way swap / one-way swap”  dependent Claims 5-6, 15-16; “swapping totes of respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease the cost of at least one respective picklist of two random picklists” - dependent Claims 8, 18]
* arranging a hierarchy of groups, sorting information,16 [here “selecting a shortest picklist of the more than two picklists, as merged and swapped”, “picklist of the shortest picklist and the at least one picklist of the more than two picklists results in a savings of cost” at Claims 1,11, “merging a new first picklist of the new list with the more than two picklists in a third remainder of picklists of the more than two picklists when the merging the new first picklist would decrease a cost of the new first picklist, wherein the third remainder of the more than two picklists comprises the more than two picklists excluding the first picklist, as merged, and the new first picklist” at dependent Claims 3,13 “wherein selecting shortest picklist of the more than two picklists, as merged and swapped, occurs only when all business constraints have been met for each picklist of the more than two picklists as merged and swapped”at dependent Claims 9, 19] 
* eliminating less restrictive cost information17 [“when swapping would decrease a cost of at least one picklist of the two random picklists” at independent Claims 1, 11]
  * performance of repetitive calculations and arrangement  of such information into a hierarchy [here “calculating a respective cost for each picklist of the more than two picklists”; at dependent Claims 2, 12; “repeating merging the first picklist, as merged, with additional list(s) of the more than two picklists until the cost of the first picklist, as merged, is increased”; at dependent Claims 3, 13; “repeating (1) selecting respective additional two random picklists” at dependent Claims 8, 18; “repeating previously performed steps until no more reduction in cost can be achieved” at dependent Claims 10, 20].
* presenting offers [“on mobile electronic device of the picker facilitating displaying the combination picklist and the more than two picklists, as merged & swapped, to a picker”]
- In conclusion - 
	Claims 1-20 although directed to statutory categories (“system” or machine, “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-20 are not patent eligible. 
---------------------------------------------------------------------------------------------------------------------
Examining Claims with respect to prior art
- All grounds of prior art rejection(s) has been or have been overcome.  
Claims 1-20 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art: The closest prior art are:
	* GB 2524952 A teaching Method of electronically optimizing packing of items in container, involves outputting list of items to be packed into container if all stacks are packed in container, and packing items into container in accordance with list
	* US 10740862 B1 teaching Systems and methods for efficient box packing and 
Visualization with emphasis on Figs. 4-8 and associated text
	* US 20180374046 A1 teaching Systems and methods for packing optimization and visulization with emphasis on Figs. 5-10 and associated text 
	* F Mao et al Small Boxes Big Data A Deep Learning Approach to Optimize Variable Sized Bin Packing, in 2017 IEEE BigDataService pp 80-89
		Said references, provide several attempts to disclose the optimization of items 
within boxes, containers etc.  However, said references, fail to teach either alone, or together, with adequate rationales: “execut[ion]” of three algorithmic “loops” namely:
 		I. “executing” “a greedy incremental batcher loop comprising: selecting a first picklist of the more than two picklists; and merging the first picklist of the more than two picklists with at least a portion of a second picklist of the more than two picklists when the merging would decrease a cost of the first picklist of the more than two picklists”; 
		II. “executing” “a randomized tote local search loop comprising: selecting two random picklists of the more than two picklists, as merged; and swapping totes of the two random picklists of the more than two picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; 
		III. “executing” “an update min trolley loop comprising: selecting a shortest picklist of the more than two picklists, as merged and swapped; and combining the shortest picklist with at least one picklist of the more than two picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist of the more than two picklists results in a savings of cost”;
	        -> as recited in each of independent Claims 1, 11. Claims 2-10, 12-20 are dependent and overcome the prior art based on rejected parent independent Claims 1, 11. To be clear the novelty (35 USC 102) and non-obviousness (35 USC 103) as reasoned above still pertains to features that are mostly abstract that do not render the claims patent eligible (35 USC 101). Simply said the novel and non-obviousness rationale above do not save the claims from patent ineligibility. 
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* GB 2524952 A teaching A method of packing containers with efficient stacking of items and packing a box using simulation 
	* Mao et al, Small boxes big data- deep learning approach to optimize variable sized bin packing, IEEE 3rd Conf BigDataService, pp80-89, Apr6, 2017 with emphasis on Algorithm 1 at p.82 second column.
	* US 8688598 B1 teaching System and method for visual verification of order processing
	* US 20190197195 A1 teaching Container loading/unloading time estimation
	* US 10943356 B2 teaching Method and system for fill level determination
	* US 6876958 B1 teaching Method and system of optimized sequencing and configuring of items for packing in a bounded region with emphasis on Fig.7 and associated text
	* US 20190340561 A1 teaching Cross-load intermixing during order fulfilment with emphasis on the greedy algorithm of ¶ [0033] 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 16th, 2022 








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        2 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        3 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        4 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        5 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015)
        6 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        7 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        8 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        9 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        10 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        11 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        12 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        13 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014), 
           Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        14 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        15 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        16 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        17 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).